internal_revenue_service number release date index number ------------------------- ------------------------------------ ------------------------------- ein --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-104510-17 date date dear ------------------- ty -------------------------------------------------------------------------------------------------------------- taxpayer sponsor a b tax preparer year1 year2 date1 date2 date3 date4 date5 date6 date7 date8 date9 date10 date11 date12 dollar_figurea ------------------------- ---------------------------------------------------------- ------------------------------- ---------------------- ---------------------------- ------- ------- ------------------------ -------------------- --------------------------- --------------------------- ------------------------ -------------------------- ------------------------ ------------------------------- --------------------------- -------------------- ------------------ ----------------- ---------------- plr-104510-17 this is in response to a letter dated date1 and additional information submitted date2 requesting an extension of time to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 this election is needed to allocate success-based fees between facilitative and non-facilitative amounts for taxpayer’s transaction during ty this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following background information taxpayer was formed on date3 as a limited_liability_company taxpayer is majority owned by sponsor the transaction and success-based_fee on date4 the transaction closing date pursuant to a plan of merger the transaction taxpayer acquired all of the stock of a through the use of a direct wholly-owned transitory merger subsidiary b pursuant to the transaction taxpayer caused b to merge with and into a with a surviving the merger as a result of the transaction taxpayer became the direct owner all of the outstanding_stock of a in the process of investigating or otherwise pursuing the transaction taxpayer incurred certain transaction costs which included payments to certain professional advisors for legal accounting and consulting services some of those costs related to the payment by taxpayer to a professional financial advisor advisor due only upon the successful closing of the transaction the success-based_fee the amount of the success-based_fee paid_by taxpayer to advisor upon the successful closing of the transaction was dollar_figurea neither sponsor nor taxpayer has in-house tax knowledge and expertise as it relates to u s federal tax filings in the ordinary course of business affairs sponsor and taxpayer have relied on the expertise of professional tax advisors circumstances and discovery of missed election a filed its year1 tax_return on date6 a’s personnel understood that subsequent to the transaction closing date a would consent to file a consolidated tax_return with taxpayer of which taxpayer would be the common parent on date7 taxpayer plr-104510-17 requested that tax preparer prepare a consolidated tax_return for taxpayer and a for the tax period from date8 to date9 the taxpayer group year2 tax_year on or about date10 however it was discovered that taxpayer had not filed its separate company pre-transaction tax_return for ty upon this discovery taxpayer requested that tax preparer prepare a late form_1120 for taxpayer’s ty in preparing taxpayer’s ty return tax preparer requested financial information from taxpayer including a trial balance that reported all items of income deduction gain_or_loss incurred by taxpayer for ty in accordance with the accrual_method of accounting as adopted by the taxpayer in addition tax preparer advised taxpayer that certain success-based acquisition-related costs incurred in the process of investigating or otherwise pursuing the transaction can qualify for the safe-harbor provisions of revproc_2011_29 and requested information regarding transaction costs that might have been incurred by taxpayer on or before date4 in connection with the transaction including any success-based fees taxpayer advised tax preparer that it did not incur any items of income deduction gain_or_loss during ty furthermore taxpayer advised tax preparer - based upon the understanding of taxpayer’s personnel at that time - that taxpayer did not incur any success-based fees or other transaction costs in connection with the transaction based on this information tax preparer prepared the taxpayer’s ty return without taking into account any transaction related costs without making the safe- harbor election of sec_4 of revproc_2011_29 and without reflecting an allocation of any success-based_fee between activities that facilitated the transaction and activities that did not facilitate the transaction taxpayer filed its ty return on date11 on date12 taxpayer discovered that it had in fact incurred certain transaction costs including the success-based_fee taxpayer discovered this error when it was conducting certain activities related to financial statement reporting and purchase_accounting in connection with the transaction if taxpayer had been aware that it had incurred the success-based_fee at the time it filed its ty return taxpayer would have made the safe-harbor election on its ty return with respect to the success-based_fee it paid to advisor subsequently tax preparer advised taxpayer to file this request law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 plr-104510-17 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are treated as not facilitating the transaction and the success- based fee amounts that are treated as facilitating the transaction plr-104510-17 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin the safe_harbor election under revproc_2011_29 falls within the purview of sec_301_9100-1 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met plr-104510-17 taxpayer is granted an extension of days from the date of this ruling to file a safe_harbor election under revproc_2011_29 for ty with respect to the success- based fee discussed herein on an amended_return the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed plr-104510-17 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________________ bridget tombul chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
